DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 10, the limitation “the blade pitch angle” lacks sufficient antecedent basis.  Appropriate correction is required.  For the purpose of examination, said limitation is interpreted as implying “the blade angle” because the limitation “a blade angle” is recited in claim 7, from which claim 10 depends.  Dependent claims 11-12 are consequently rejected due to their dependence on claim 10.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagge (US 5,186,608).

Per claim 13, Bagge teaches a method for providing blade angle feedback for a rotor of an aircraft engine, the rotor rotatable about an axis and having rotor blades rotatable about respective spanwise axes to adjust a blade angle thereof (col. 4, lines 34-44), the method comprising:
	receiving a plurality of sensor signals from a plurality of sensors each configured for producing a sensor signal in response to detecting a relative movement between a feedback device (A rotating and translating transfer tube 50 has disposed thereon target means 62 (Fig. 1; col. 5, lines 4-20)) and the plurality of sensors, the plurality of sensors axially offset along the axis (A plurality of axially offset coil assemblies 64 are provided that each generate a voltage as the target means 62 moves with the translation of the transfer tube 50 (col. 5, lines 21-27)), each sensor having associated therewith an optimal position range within which a reading error of the sensor is minimized (Each coil assembly 64 is positioned such that a voltage may be generated that is associated with the movement of the target means 62 (col. 5, lines 21-27));
processing the plurality of sensor signals to generate a combined sensor signal having
minimized reading error; and generating, based on the combined sensor signal, a feedback signal indicative of the blade angle (A controller 120 is configured to generate a feedback signal indicative of a blade angle, which depends on the axial position of the transfer tube 50 (col. 5, lines 4-10).  The feedback signal is based on a “combined sensor signal” which is interpreted as the pair of signals generated by the pair of coil assemblies 64 (col. 5, lines 27-32)).

Per claim 14, Bagge teaches method of claim 13, wherein the processing the plurality of sensor signals comprises, at any given point in time, determining a given one of the plurality of sensor signals having minimized reading error, and further wherein a reading from the combined sensor signal at the given point in time is set to correspond to a reading from the given sensor signal at the given point in time (A pair of redundant signals are generated by the pair of coil assemblies 64 to provide added safety (col. 5, lines 27-32 and col. 7, lines 5-7)).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 4-5, 7, 10-11, 17, and 19 are rejected under 35 U.S.C. 103 as being obvious in view of Bagge and Chapman (US 2018/0306053).

Per claim 1, Bagge teaches a blade angle feedback assembly for a rotor of an aircraft engine, the rotor rotatable about an axis and having rotor blades rotatable about respective spanwise axes to adjust a blade angle thereof (col. 4, lines 34-44), the blade angle feedback assembly comprising:
	a feedback device having a position marker disposed thereon (A rotating and translating transfer tube 50 has disposed thereon target means 62 (Fig. 1; col. 5, lines 4-20);
	a plurality of sensors each configured for producing a sensor signal in response to detecting a relative movement between the feedback device and the plurality of sensors, the plurality of sensors axially offset along the axis (A plurality of axially offset coil assemblies 64 are provided that each generate a voltage as the target means 62 moves with the translation of the transfer tube 50 (col. 5, lines 21-27)); and
a control unit communicatively coupled to the plurality of sensors and configured to
generate a feedback signal indicative of the blade angle of the rotor blades in response to
the sensor signals received from the plurality of sensors (A controller 120 is configured to generate a feedback signal indicative of a blade angle, which depends on the axial position of the transfer tube 50 (col. 5, lines 4-10)).

	However, Bagge is silent on the assembly wherein the feedback device has a plurality of position markers disposed thereon.  In contrast, Chapman teaches a system for measuring a blade angle of a variable pitch propeller assembly wherein a rotatable and translatable beta tube 170 has a first groove 202 that extends in an axial direction of the beta tube 170 and varies in phase along the circumferential direction thereof and has a second groove 204 that extends in the axial direction of the beta tube 170 and is a constant phase groove (¶53-55 and 63-64).  A sensor 190 is configured to detect the grooves 202 and 204 of the beta tube 170, which may be configured as raised structures (¶70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Bagge such that a plurality of target means 62 are provided on the transfer tube 50.  One of ordinary skill would make such a modification for the purpose of providing discriminating targets that can be detected to determine the rotation/translation of a beta tube (Chapman; ¶70).

Per claim 4, Bagge in view of Chapman teaches the blade angle feedback assembly of claim 1, wherein the control unit is further configured for: receiving a plurality of sensor signals from the plurality of sensors as the feedback device is moved along the axis; processing the plurality of sensor signals to generate a combined sensor signal having minimized reading error; and generating the feedback signal based on the combined sensor signal (The feedback signal is based on a “combined sensor signal” which is interpreted as the pair of signals generated by the pair of coil assemblies 64 (col. 5, lines 27-32)).

Per claim 5, Bagge in view of Chapman teaches the blade angle feedback assembly of claim 4, wherein the processing the plurality of sensor signals comprises, at any given point in time, determining a given one of the plurality of sensor signals having minimized reading error, and wherein a reading from the combined sensor signal at the given point in time is set to correspond to a reading from the given sensor signal at the given point in time (A pair of redundant signals are generated by the pair of coil assemblies 64 to provide added safety (col. 5, lines 27-32 and col. 7, lines 5-7)).

Per claim 7, Bagge teaches a rotor system of an aircraft engine, the rotor system comprising:
a rotor rotatable by a shaft about an axis, the rotor having rotor blades rotatable (col. 4, lines 34-44) about respective spanwise axes to adjust a blade angle thereof;
a feedback device having a position marker disposed thereon (A rotating and translating transfer tube 50 has disposed thereon target means 62 (Fig. 1; col. 5, lines 4-20); and
a plurality of sensors each configured for producing a sensor signal in response to detecting a relative movement between the feedback device (204) and the plurality of sensors, the plurality of sensors axially offset along the axis (A plurality of axially offset coil assemblies 64 are provided that each generate a voltage as the target means 62 moves with the translation of the transfer tube 50 (col. 5, lines 21-27).  A controller 120 is configured to generate a feedback signal indicative of a blade angle, which depends on the axial position of the transfer tube 50 (col. 5, lines 4-10)).

	However, Bagge is silent on the system wherein the feedback device has a plurality of position markers disposed thereon.  In contrast, Chapman teaches a system for measuring a blade angle of a variable pitch propeller assembly wherein a rotatable and translatable beta tube 170 has a first groove 202 that extends in an axial direction of the beta tube 170 and varies in phase along the circumferential direction thereof and has a second groove 204 that extends in the axial direction of the beta tube 170 and is a constant phase groove (¶53-55 and 63-64).  A sensor 190 is configured to detect the grooves 202 and 204 of the beta tube 170, which may be configured as raised structures (¶70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bagge such that a plurality of target means 62 are provided on the transfer tube 50.  One of ordinary skill would make such a modification for the purpose of providing discriminating targets that can be detected to determine the rotation/translation of a beta tube (Chapman; ¶70).

Per claim 10, Bagge in view of Chapman teaches the rotor system of claim 7, further comprising a control unit communicatively coupled to the plurality of sensors and configured for: receiving a plurality of sensor signals from the plurality of sensors as the feedback device is moved along the axis; processing the plurality of sensor signals to generate a combined sensor signal having minimized reading error; and generating, based on the combined sensor signal, a feedback signal indicative of the blade pitch angle (The feedback signal is based on a “combined sensor signal” which is interpreted as the pair of signals generated by the pair of coil assemblies 64 (col. 5, lines 27-32)).

Per claim 11, Bagge in view of Chapman teaches the rotor system of claim 10, wherein the control unit is configured for processing the plurality of sensor signals comprising, at any given point in time, determining a given one of the plurality of sensor signals having minimized reading error, and further wherein a reading from the combined sensor signal at the given point in time is set to correspond to a reading from the given sensor signal at the given point in time (A pair of redundant signals are generated by the pair of coil assemblies 64 to provide added safety (col. 5, lines 27-32 and col. 7, lines 5-7)).

	Per claim 17, Bagge in view of Chapman teaches the blade angle feedback assembly of claim 1, wherein the feedback device is coupled to rotate with the rotor and to move along the axis with adjustment of the blade angle (The transfer tube 50 is configured to rotate and to move along the axis with adjustment of the blade angle (col. 5, lines 4-10)).

Per claim 19, Bagge in view of Chapman teaches the rotor system of claim 7, wherein the feedback device is coupled to rotate with the rotor and to move along the axis with adjustment of the blade angle (The transfer tube 50 is configured to rotate and to move along the axis with adjustment of the blade angle (col. 5, lines 4-10)). 


Claim Objections
9.	Claims 2-3, 6, 8-9, 12, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the blade angle feedback assembly of claim 1, wherein the feedback device comprises a root surface having a first edge and a second edge opposite the first edge, the plurality of position markers extending away from the root surface, and further wherein the plurality of sensors comprises a first sensor positioned adjacent the first edge and at least one second sensor positioned adjacent the second edge.  Claim 3 is consequently objected to due to its dependence on claim 2.  Claims 8-9 are also objected to as they substantially incorporate the subject matter of claims 2-3, respectively.
	Per claim 6, which may depend on claim 4 or claim 5, the prior art of record is silent on the blade angle feedback assembly, wherein the processing the plurality of sensor signals comprises processing a first sensor signal and a second sensor signal by: setting the first sensor signal as a primary sensor signal; and at a predetermined point in time during axial travel of the feedback device, setting the second sensor signal as the primary sensor signal; wherein, before and after the predetermined point in time, a reading from the combined sensor signal is set to correspond to a reading from the primary sensor signal, and further wherein, at the predetermined point in time, a reading from the combined sensor signal is set to correspond to an average of readings from the first sensor signal and the second sensor signal.  Claims 12 and 15 are also objected to as they substantially incorporate the subject matter of claim 6.
Per claim 18, the prior art of record is silent on the blade angle feedback assembly of claim 1, wherein, in particular, the plurality of sensors are circumferentially spaced around the feedback device.  Claims 16 and 20 are also objected to as they substantially incorporate this feature of 18.


Claim Remarks
10.	Per claim 7, it appears that the element “the feedback device (204)” should be revised to “the feedback device” to maintain consistent formatting.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852